SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2017 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Earnings Release First Quarter 2017 GOL Reports Net Revenues of R$2.6bn and EPS of R$0.46 for 1Q17 Brazil's #1 Airline Reports recurring Operating Margin of 13.1% São Paulo, May 10, 2017 - GOL Linhas Aéreas Inteligentes S.A. (“GOL”), (NYSE: GOL and B3: GOLL4), Brazil's #1 airline, announces today its consolidated results for the first quarter (1Q17). All information is presented in accordance with International Financial Reporting Standards (IFRS) and in Brazilian Reals (R$), and all comparisons are with the first quarter of 2016 unless otherwise stated. Operating and Financial Highlights | Net income after minority interest for the quarter was R$160.4 million (US$51.3 million), representing a 6.1% net margin. Earnings per share (EPS) after minority interest were R$0.46 and earnings per ADS after minority interest were US$0.007. Gross Revenue in 1Q17 was R$2.8 billion. | Operating result (EBIT) in 1Q17 was R$253.2 million, representing an EBIT margin of 9.6%. Adjusted operating result excluding non-recurring expenses was R$345.4 million, representing a margin of 13.1%. | Net cash flow in 1Q17 was negative R$175.1 million . Cash, cash equivalents, short-term investments and accounts receivable totaled R$1,517.2 million. | Excluding non-recurring expenses in 1Q17, total adjusted CASK was 19.14 cents (R$). Total adjusted CASK in the quarter decreased 5.6% when compared to the adjusted CASK in 1Q16. In 1Q17, total CASK increased by 7.4%, to 19.91 cents (R$), and total operating expenses increased by 5.3%, to R$2,392.8 million. Total cost in 1Q16 was lower due to gains on sale-leaseback operations in that quarter. | Adjusted CASK ex-fuel, excluding non-operating expenses, decreased 7.6% to 13.02 cents (R$). CASK ex-fuel increased 11.6%, achieving 13.79 cents (R$). | RPKs increased 0.7% from 9,497 million in 1Q16 to 9,561 million in 1Q17. | ASKs decreased by 2% from 12,262 million in 1Q16 to 12,019 million in 1Q17. Average load factor increased 2.1 percentage points to 79.6% and average passenger yields decreased 6.5% to 24.02 cents (R$), resulting in RASK of 22.01 cents (R$), a 0.5% reduction versus 1Q16 . Average fares were R$279.7, a 2.6% increase in comparison with the average fares in the 1Q16 (R$272.5). | Net revenues reached R$2.6 billion, representing a reduction of 2.5%. Revenue per aircraft was R$23.1 million (US$7.3 million). Ancillary and cargo revenues increased by 27% quarter over quarter to R$349.2 million, which represents 13.2% of net revenues and an increase of 3.1 percentage points over 1Q16. | GOL transported a total of 8.2 million passengers in 1Q17, an 8.3% decrease over 1Q16. GOL’s market share of the domestic and international regular air transportation at the end of 1Q17 was 35.0% and 11.7%. Such shares were 32.6% and 13.5% at the end of 1Q16. | On-time departures and flight completion were, respectively, 94.6% and 98.8% (ANAC data) during 1Q17. Passenger complaints and lost baggage per 1,000 passengers achieved 1.43 and 2.17, respectively. Contacts Email: ri@voegol.com.br Tel: +55 (11) 2128-4700 Site: www.voegol.com.br/ri 1Q17 Earnings Calls Date: Wednesday
